10-176-ag
         Chen v. Holder
                                                                                       BIA
                                                                               A078 698 120



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 5th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                ROSEMARY S. POOLER,
10                DEBRA ANN LIVINGSTON,
11                     Circuit Judges.
12       _______________________________________
13
14       CAI MING CHEN,
15                Petitioner,
16
17                        v.                                    10-176-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:         Lee Ratner, Law Offices of Michael Brown,
25                               New York, New York.
26
27       FOR RESPONDENT:         Tony West, Assistant Attorney General;
28                               Blair T. O’Connor, Assistant Director;
29                               Saul Greenstein, Trial Attorney, Office
30                               of Immigration Litigation, Civil
31                               Division, United States Department of
32                               Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DISMISSED in part and DENIED in part.

 5       Petitioner Cai Ming Chen, a native and citizen of

 6   China, seeks review of a December 23, 2009, order of the BIA

 7   denying his motion to reopen.       In re Cai Ming Chen, No. A078

 8   698 120 (B.I.A. Dec. 23, 2009).      We assume the parties’

 9   familiarity with the underlying facts and procedural history

10   in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   Ali v. Gonzales, 448 F.3d 515, 517 (2d

13   Cir. 2006). The underlying decision, for which reopening is

14   sought, denied Chen’s claim which was premised on the

15   allegation that his wife suffered forced sterilization.

16   After the BIA’s rejection of that claim, Chen sought to

17   reopen on the ground that he had begun to practice Falun

18   Gong in this country (and that his wife was detained for her

19   practice of Falun Gong in China).      As an initial matter,

20   because Chen has filed a timely petition for review from the

21   denial of his motion to reopen, not from the underlying

22   decision, we review only the denial of the motion to reopen,

23   See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 89-

                                     2
 1   90 (2d Cir. 2001), and we dismiss, for lack of jurisdiction,

 2   Chen’s petition insofar as he seeks review of the BIA’s May

 3   2009 decision.

 4       As to the December 2009 decision, the BIA did not abuse

 5   its discretion in denying Chen’s motion to reopen based on

 6   Chen’s failure to establish his prima facie eligibility for

 7   relief.    The only evidence in support of reopening was

 8   Chen’s own affidavit in which he asserted that he practiced

 9   Falun Gong and that his wife had been arrested for

10   practicing Falun Gong, and an affidavit from Chen’s cousin,

11   confirming that Chen practiced Falun Gong.    Chen argues that

12   he could not provide corroboration with his motion to reopen

13   because he had to comply with the time limitations on such

14   motions.    However, the need to comply with the time

15   limitations does not lighten the “heavy burden” of

16   proffering sufficient evidence to establish a realistic

17   chance of relief.    See Jian Hui Shao v. Mukasey, 546 F.3d

18   138, 168 (2d Cir. 2008) (quotation omitted); see also 8

19   U.S.C. § 1229(a)(c)(7) (exceptions to timing requirements

20   without mention of difficulty of obtaining evidence).

21       Because Chen’s motion included no evidence to

22   corroborate his claimed practice of Falun Gong or Chen’s

23   assertion that his wife was arrested, or his objective fear

                                    3
 1   of harm, the BIA did not abuse its discretion in finding

 2   that Chen’s bare allegations did not establish prima facie

 3   eligibility for relief based on his purported practice of

 4   Falun Gong.   See Jian Hui Shao, 546 F.3d at 160-61, 168,

 5   170-72; INS v. Abudu, 485 U.S. 94, 104-05 (1988) (explaining

 6   that the movant’s failure to establish a prima facie case

 7   for the underlying substantive relief sought is a proper

 8   ground on which the BIA may deny a motion to reopen).

 9       For the foregoing reasons, the petition for review is

10   DISMISSED in part and DENIED in part.   As we have completed

11   our review, the pending motion for a stay of removal in this

12   petition is DISMISSED as moot.
13
14                               FOR THE COURT:
15                               Catherine O’Hagan Wolfe, Clerk
16
17
18




                                   4